Citation Nr: 0515834	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-10 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the issue of entitlement to service connection for 
residuals of radiation exposure.  

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for tinnitus (claimed 
as due to radiation exposure).

4.  Entitlement to service connection for hypertension 
(claimed as due to radiation exposure).

5.  Entitlement to service connection for pseudophakia, 
bilateral eyes (claimed as due to radiation exposure).

6.  Entitlement to service connection for epilepsy (claimed 
as due to radiation exposure).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from June 1949 to April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision which 
found that new and material evidence adequate to reopen the 
claim for service connection for residuals of radiation 
exposure had not been submitted and denied service connection 
for a back condition, and an August 2003 rating decision 
which denied service connection for tinnitus, service 
connection for hypertension, service connection for 
pseudophakia, bilateral eyes, and service connection for 
epilepsy.  

In his September 2003 notice of disagreement (NOD), filed in 
response to the August 2003 rating decision, the veteran 
clarified that it was his belief that all of his medical 
problems were caused as a result of radiation exposure.  In 
the June 2004 statement of the case (SOC), the RO adjudicated 
the issues denied in the August 2003 rating decision as due 
to radiation exposure.  

In March 2005, the veteran was afforded a hearing at the St. 
Petersburg RO before the undersigned Veterans Law Judge.     

The issues of entitlement to service connection for a back 
condition, service connection for tinnitus (claimed as due to 
radiation exposure), service connection for hypertension 
(claimed as due to radiation exposure), service connection 
for pseudophakia, bilateral eyes (claimed as due to radiation 
exposure), and service connection for epilepsy (claimed as 
due to radiation exposure) are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On March 17, 2005, prior to the promulgation of a decision in 
the appeal, the Board of Veterans' Appeals (Board) received 
notification from the appellant during a Travel Board hearing 
that he wished to effect a withdrawal of the issue of whether 
new and material evidence had been presented to reopen the 
claim of entitlement to service connection for residuals of 
radiation exposure.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant regarding the issue of whether new and material 
evidence had been presented to reopen the claim of 
entitlement to service connection for residuals of radiation 
exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2004).  Prior to going on 
the record at a Travel Board hearing held on March 17, 2005, 
the veteran informed the Judge that he wished for the 
following claim to be withdrawn from appeal: whether new and 
material evidence had been presented to reopen the claim of 
entitlement to service connection for residuals of radiation 
exposure.  The Judge relayed this request on the record and 
asked the veteran to confirm that this was his intent, to 
which he replied in the affirmative.  

This colloquy, which has been memorialized in the hearing 
transcript, constitutes a valid withdrawal of the veteran's 
appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  
Therefore, the Board finds that the appellant has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.  


ORDER

The appeal is dismissed with regard to the issue of whether 
new and material evidence had been presented to reopen the 
claim of entitlement to service connection for residuals of 
radiation exposure.  


REMAND

The claims of entitlement to service connection for tinnitus, 
service connection for hypertension, service connection for 
pseudophakia, bilateral eyes, and service connection for 
epilepsy are all being claimed by the veteran as due to 
radiation exposure.  A review of the record reveals that the 
veteran was scheduled for an Ionizing Radiation Registry 
examination on December 3, 2002 at the Orlando VA Healthcare 
Center.  The veteran was also scheduled for two appointments 
at the Brevard VA Clinic on November 19, 2002 and another 
appointment there on November 26, 2002.  These records do not 
appear to have been associated with the claims folder.  In 
this regard, the veteran submitted a statement, received in 
March 2003, in which he requested that VA procure the results 
from the Ionizing Radiation Registry examination conducted at 
the Orlando VA Healthcare Center on December 3, 2002.  The 
Board notes that the October 2004 supplemental statement of 
the case (SSOC) listed among the evidence considered a 
"[p]rogress note dated 12-03-02."  However, a review of the 
record did not reveal such a treatment report to be 
associated with the claims folder.    

Also, the veteran submitted a statement, received in May 
2003, in which he stated that all of his current treatment 
was at the VA Outpatient Clinic in Viera, Florida.  The 
claims folder does not contain records from this VA facility; 
the only VA treatment records associated with the claims 
folder are from the Brevard VA Clinic and the Tampa VA 
Medical Center.  Furthermore, the most recent of these 
records is dated in November 2002.  

Under Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), VA 
treatment records are considered to be constructively 
included within the record.  Therefore, these records must be 
obtained and associated with the claims folder.    

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:
  
1.  Obtain the report from the Ionizing 
Radiation Registry examination on 
December 3, 2002 at the Orlando VA 
Healthcare Center.  Additionally, the 
reports from the two appointments at the 
Brevard VA Clinic on November 19, 2002 
and the appointment scheduled there on 
November 26, 2002 are to be obtained.  
Thereafter, these records are to be 
associated with the claims folder.    

2.  Associate with the claims folder the 
progress note dated December 3, 2002 
referred to in the October 2004 SSOC.  
  
3.  Obtain the veteran's treatment 
records from the VA Outpatient Clinic in 
Viera, Florida.  Thereafter, these 
records are to be associated with the 
claims folder.      
        
4.  Readjudicate the claims and, 
thereafter, if the claims on appeal 
remain denied, the veteran and his 
representative are to be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


